Citation Nr: 1641269	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder/Graves' disease, to include as due to exposure to polychlorinated biphenyl (PCB) compounds, asbestos, and/or herbicides (including Agent Orange).

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to PCBs, asbestos, and/or herbicides.

3.  Entitlement to service connection for irregular menopause, to include as due to exposure to PCBs, asbestos, and/or herbicides.

4.  Entitlement to service connection for a left ovary teratoma, status post left oophorectomy, to include as due to exposure to PCBs, asbestos, and/or herbicides.

5.  Entitlement to service connection for bilateral, benign breast masses, status post biopsies, with scars, to include as due to exposure to PCBs, asbestos, and/or herbicides.

6.  Entitlement to service connection for an eye disorder (including decreased vision), to include as due to exposure to PCBs, asbestos, and/or herbicides; and/or as secondary to a thyroid disorder/Graves' disease, an acquired psychiatric disorder, and/or diabetes mellitus.

7.  Entitlement to service connection for an acquired psychiatric disorder (including major depression, anxiety disorder, and panic disorder), to include as due to exposure to PCBs, asbestos, and/or herbicides; and/or as secondary to a thyroid disorder/Graves' disease and/or hair loss.

8.  Entitlement to service connection for hair loss, to include as due to exposure to PCBs, asbestos, and/or herbicides; and/or as secondary to a thyroid disorder/Graves' disease and/or an acquired psychiatric disease.

9.  Entitlement to service connection for a sleep disorder (including sleep apnea), to include as due to exposure to PCBs, asbestos, and/or herbicides; and/or as secondary to a thyroid disorder/Graves' disease and/or an acquired psychiatric disease.

10.  Entitlement to special monthly compensation based on anatomical loss of the left ovary.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  As noted in the prior remand, the psychiatric issue had been recharacterized given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition, the ovary, eye, and sleep issues have been recharacterized to better reflect the Veteran's claims. 

The Veteran and her husband testified at a hearing before a Decision Review Officer (DRO) in June 2013, and before a Veterans Law Judge (VLJ) in August 2014.  Transcripts of the hearings are associated with the claims file.

In December 2014, the Board denied the issue of entitlement to service connection for chronic fatigue syndrome and remanded the remaining claims to the agency of original jurisdiction (AOJ) for additional development.  

In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over her August 2014 hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The Veteran responded that she did not wish to appear at another Board hearing.  Thus, the Board will proceed with the matters on appeal.

Meanwhile, the Veteran appealed the denial of service connection for chronic fatigue syndrome to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Order, the Court granted a Joint Motion for Remand, vacating and remanding the Board's decision with respect to chronic fatigue syndrome.  In January 2016, the Board remanded that claim to the AOJ.  After completing the requested development, a June 2016 decision granted service connection for chronic fatigue syndrome and assigned a 60 percent rating, effective February 14, 2011.  

Subsequently, a September 2016 AOJ decision granted a total disability rating based on individual unemployability (TDIU) due to service-connected disability, also effective February 14, 2011.  The record currently before the Board contains no indication that the Veteran initiated an appeal with the initial rating or effective date assigned for chronic fatigue syndrome.  Thus, this matter is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).


FINDINGS OF FACT

1.  The Veteran does not have an asbestos-related disease; she did not have sea service while on active duty, and there is no competent and credible evidence establishing that the Veteran was actually exposed to asbestos during her service. 

2.  The Veteran did not have any foreign service while on active duty, and there is no competent and credible evidence establishing that the Veteran was actually exposed to herbicides during her service. 

3.  VA has conceded that the Veteran was exposed to PCBs while stationed at Fort McClellan, Alabama for basic training from June to August 1973.

4.  The most persuasive and probative evidence of record fails to establish that the Veteran's Graves' disease, which was diagnosed in 1986, had its clinical onset in service or is otherwise related to active duty, including exposure to PCBs.
 
5.  The most persuasive and probative evidence of record fails to establish that the Veteran's type II diabetes mellitus, which was diagnosed in 1999, had its clinical onset in service, manifested to a compensable degree within one year of separation from service, or is otherwise related to active duty, including exposure to PCBs.

6.  The most persuasive and probative evidence of record fails to establish that the Veteran's irregular menopause, manifested by postmenopausal bleeding, had its clinical onset in service or is otherwise related to active duty, including exposure to PCBs.

7.  The most persuasive and probative evidence of record fails to establish that the Veteran's benign ovarian cyst, status post left oophorectomy, which was diagnosed in 1983, had its clinical onset in service or is otherwise related to active duty, including exposure to PCBs. 

8.  The most persuasive and probative evidence of record fails to establish that the Veteran's fibrocystic breast disease, status post biopsies with scars, which was first diagnosed in 1987, had its clinical onset in service or is otherwise related to active duty, including exposure to PCBs. 

9.  The most persuasive and probative evidence of record fails to establish that any acquired eye disability had a clinical onset in service or is secondary to any service-connected disability.

10.  The most persuasive and probative medical evidence of record fails to establish that an acquired psychiatric disorder had its onset in service, that a psychosis manifested to a compensable degree within a year of separation from service, or that a psychiatric disorder, to include depression, anxiety disorder, or panic disorder, is secondary to any service-connected disability.

11.  The most persuasive and probative medical evidence of record fails to establish that the Veteran's hair loss, diagnosed as androgenetic alopecia in 2001 and as pattern alopecia in 2005, had its clinical onset in service or is otherwise related to active duty, including exposure to PCBs, or is secondary to any service-connected disability. 

12.  The most persuasive and probative medical evidence of record fails to establish that the Veteran's sleep disorder diagnosed as obstructive sleep apnea in 2012, had its clinical onset in service or is otherwise related to active duty, including exposure to PCBs, or is secondary to any service-connected disability.

13.  The Veteran does not have anatomical loss of the left ovary as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a thyroid disorder/Graves' disease are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for establishing service connection for irregular menopause are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for establishing service connection for a benign ovarian cyst, status post left oophorectomy are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

5.  The criteria for establishing service connection for bilateral, benign breast masses or fibrocystic breast disease, status post biopsies with scars, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for establishing service connection for an eye disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

7.  The criteria for establishing service connection for an acquired psychiatric disorder, to include major depression, anxiety disorder, and panic disorder, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

8.  The criteria for establishing service connection for hair loss are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

9.  The criteria for establishing service connection for a sleep disorder, including sleep apnea, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

10.  The criteria for an award of special monthly compensation based on anatomical loss of the left ovary have not been met. 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(a)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters dated in February 2011, March 2011, and August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The letters notified the Veteran notified of what information and evidence is needed to substantiate her service connection claim on a direct and secondary basis and her special monthly compensation claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, a March 2011 letter requested specific details from the Veteran about her claimed exposure to asbestos, and August 2012 letters asked her to provide particular information about her claimed exposure to herbicides.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the August 2014 Remand pertinent to the issues remaining on appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment and personnel records; post-service VA outpatient treatment records; private treatment records; copies of veteran discussion board posts and numerous articles regarding PCBs, Fort McClellan, Fort Dix, Aberdeen Proving Ground, Superfund sites, and thyroid function; copies of prior Board decisions relating to other veterans' appeals; a bill to establish a registry of certain veterans who were stationed at Fort McClellan; photographs; lay statements; and hearing testimony.  There is no indication of relevant, outstanding records that have not already been requested that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In February and July 2012, December 2013, and February 2015, the AOJ obtained VA opinions regarding the etiology of the Veteran's claimed disabilities.  The medical opinion reports contain sufficient information and adequate medical support to decide the claims.  As such, the Board finds the VA opinions of record are adequate for adjudication purposes.  

Also, during the June 2013 and August 2014 hearings, the DRO and Veterans Law Judge who presided over each hearing, respectively, identified the issues on appeal; elicited testimony with respect to the onset, continuity, and cause of the Veteran's claimed disabilities; and undertook further development of the claims after the latter hearing.  The RO readjudicated the claims in May 2015.  There is no allegation of any error or omission in the assistance provided.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection and special monthly compensation issues in appellate status.

II. Criteria & Analysis

The Veteran contends that many of her disabilities are due to exposure to toxic waste and other chemicals while stationed at Fort McClellan, Alabama; Fort Dix, New Jersey; and Aberdeen Proving Ground, Maryland, noting that each location has been listed as a Superfund Site by the Environmental Protection Agency.  In particular, she believes that her Graves' disease, irregular menopause, left ovary disorder and loss, breast lumps, and hair loss are due to exposure to PCBs and other chemical agents.  She also believes that her claimed eye disorder, psychiatric disorder, hair loss, and sleep disorder are secondary to Graves' disease, diabetes, and/or a psychiatric disorder.  In other statements and testimony, she asserted that she was exposed to asbestos and Agent Orange and specifically claimed that her Graves' disease and diabetes mellitus disabilities are due to those claimed exposures.  

The RO previously conceded that the Veteran was exposed to PCBs during her service at Fort McClellan from June to August 1973.  However, her claimed exposure to asbestos and herbicides remains a threshold issue in her appeal.  She believes she was exposed to asbestos during basic training at Fort McClellan while "sleeping in the barracks of Company B, that [sic] reportedly were full of asbestos, if not made almost all of that material."  See Statement in Support of Claim, received Mar. 3, 2011.  She also believes that Agent Orange was stored at Fort McClellan and that she was exposed to Agent Orange during basic training.

In support of her contentions regarding contamination of the military installations where she served and the effects of exposure to chemicals such as PCBs, she submitted numerous articles and internet publications.  In July 2011, she also submitted a lay statement from a retired Major, L. T., who served at Fort McClellan as an instructor from 1974 to 1977 and later at other training sites.  Mr. T. stated he had "first-hand knowledge that dioxins and other experimental agents used by the chemical school were real, and improper safeguards created medical problems for the troops."  He reported being diagnosed with sarcoidosis and hypertension while at Fort McClellan and "since then" being diagnosed with "numerous other illnesses that are presumptive to Agent Orange and other toxic exposure."  He added that he had met many Fort McClellan veterans who have "all of the presumptive illnesses as the Vietnam veterans suffering with Agent Orange poisoning."  He asserted that the Veteran is a victim of dioxin poisoning from Fort McClellan and also described environmental contamination by PCBs at that site.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, including diabetes mellitus, psychoses, and malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Pertinent to the claimed exposure to herbicides, a veteran is entitled to a presumption of service connection if she is diagnosed with certain enumerated diseases, including type II diabetes mellitus, associated with exposure to certain herbicide agents if she served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  An "herbicide agent" refers to a specific chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6).  

The Federal Circuit has held that even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

In this decision, the Board first considers the Veteran's contentions regarding exposure to asbestos and herbicides; then the service connection claims on a direct basis, including as due to exposure to PCBs and under the provisions of 38 C.F.R. § 3.309(a) relating to chronic diseases; and finally the issue of secondary service connection.

The Veteran's service personnel records document that she completed eight weeks of basic training at Fort McClellan from June to August 1973; completed advanced individual training (AIT) at Fort Dix from mid-August through September 1973; was stationed at Fort Harrison, Indiana from October to mid-November 1973; and served at Aberdeen Proving Ground from mid-November 1973 until separation in April 1974.  Her service personnel records and DD Form 214 list her military occupational specialty (MOS) as Assistant Personnel Management Specialist.  Her records further reflect that her Army service included no foreign or sea service.

Pertinent to claims based on exposure to asbestos, there is no specific statutory or regulatory guidance with regard to claims of service connection for asbestos-related diseases.  However, VA's Adjudication Procedures Manual addresses these types of claims.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3 [hereinafter M21-1] (M21-1, IV.ii.1.I.3), entitled "Developing Claims for Service Connection for Asbestos-Related Diseases" (updated Aug. 7, 2015) and M21-1, IV.ii.2.C.2 entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos" (updated July 15, 2016).

The manual provisions acknowledge that inhalation of asbestos fibers or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  M21-1, IV.ii.2.C.2.b.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. M21-1, IV.ii.2.C.2.g.  

In this case, the RO determined that the Veteran was not exposed to asbestos during her military service, and the Board agrees that service connection is not warranted for any of the Veteran's claimed disabilities on the basis of such exposure.  Here, the Veteran has not claimed entitlement to service connection for an asbestos-related disease such as asbestosis or cancer of the lung or urogenital system.  The Board recognizes that she had claimed entitlement to chronic obstructive pulmonary disease (COPD) in February 2011 and withdrew that claim at the June 2013 DRO hearing.  However, COPD is a "disorder characterized by persistent or recurring obstruction of bronchial air flow, such as chronic bronchitis, asthma, or pulmonary emphysema."  Dorland's Illustrated Medical Dictionary, 32nd Ed. (2012).  In contrast, asbestos-related disease is interstitial in nature.  See M21-1, IV.ii.2.C.2.b (identifying general effects of asbestos exposure); see also Dorland's, supra, (defining asbestosis as "a form of pneumoconiosis (silicatosis) caused by inhaling fibers of asbestos, marked by interstitial fibrosis of the lung....").  Accordingly, a diagnosis of COPD is not indicative of exposure to asbestos.

The Board also finds the Veteran's claimed exposure to asbestos unlikely based on her MOS as a personnel management specialist.  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and others.  M21-1, IV.ii.2.C.2.d.  Common materials that may contain asbestos include steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  M21-1, IV.ii.2.C.2.a.  Notably, the occupations involving exposure to asbestos involve physically handling materials containing asbestos.  

The Veteran's MOS is comparable to the MOS of "personnelman," which has a minimal probability of asbestos exposure.  See see M21-1, Part IV, Subpart ii, 1.I.3.c (listing MOSs with their probability of asbestos exposure).  Similarly, while the Veteran indicated she slept in barracks she believed to contain asbestos at Fort McClellan, the activity of sleeping is similar to her MOS in that neither involves handling materials containing asbestos.  In summary, service connection for any of the claimed disabilities on appeal is not warranted on the basis of exposure to asbestos because none of the disabilities is an asbestos-related disease and her MOS involved a minimal probability of asbestos exposure.        

Turning to the claimed exposure to herbicides, including Agent Orange, the Veteran does not contend that she served in Vietnam and her service records reflect that she had no foreign service.  Instead, she believes that Agent Orange was stored at Fort McClellan and that she was exposed during her eight weeks of basic training there.  At the June 2013 hearing, for example, when asked whether she was "close to where they stored these chemicals," she testified, "I believe I was.  I believe there were canisters behind our barracks....The mess hall was here; behind there was a building that we would...have to KP."  She also testified that she did not know for a fact whether she touched herbicides, but observed that "there weren't any weeds."  

The Department of Defense (DoD) has compiled a list of projects to test, dispose of, or store herbicides on military bases in the United States.  See http://www.publichealth.va.gov/exposures/agentorange/locations/tests-storage/usa.asp#top (last visited Oct. 5, 2016).  The list does not reflect that herbicides, including Agent Orange, were tested, disposed of, or stored at Fort McClellan as alleged by the Veteran and as alluded to by Mr. T in his July 2011 lay statement.  Id.  As a result, service connection is not warranted for any of her disabilities on the basis of the claimed exposure to Agent Orange at Fort McClellan.

Considering other military installations where the Veteran was stationed, the DoD list does indicate that during the week of July 14, 1969, personnel from Naval Applied Science Laboratory in conjunction with personnel from Limited War Laboratory conducted a defoliation test involving Agent Orange along the shoreline of Poole's Island at Aberdeen Proving Ground, Maryland.  Id.  However, the Veteran was not stationed at Aberdeen Proving Ground until November 1973, more than four years after the defoliation test was conducted.  In addition, she has not alleged she was ever present at the shoreline of Poole's Island where the testing was conducted, or that she was otherwise exposed to herbicides during her service at Aberdeen Proving Ground.  Moreover, the DoD list does not indicate that herbicides were tested, disposed of, or stored at Fort Dix, New Jersey or at Fort Harrison, Indiana.  Id.  Accordingly, the Board finds the most probative and persuasive evidence establishes that the Veteran was not exposed to herbicides at any military installation during her active duty service, and service connection on such basis is not warranted for any of the disabilities on appeal.

The Board now considers whether service connection is warranted for any of the claimed disabilities based on the conceded exposure to PCBs.  The claims file contains numerous VA and private medical opinions addressing this theory of entitlement.

In February 2012, a VA physician reviewed the Veteran's claims file to provide an opinion as to whether a positive association exists between thyroid/Graves' disease and PCB exposure.  The physician explained that he conducted an extensive literature search, including articles from well-renowned medical sources such as National Institutes of Health (NIH) and PubMed; queried internal medicine specialists; and performed a search on Medscape, posting questions to specialists across the country.  The physician reported that many articles did mention similarities between PCB activity and thyroid hormone homeostasis; and it was well known that PCB exposure, amongst other toxic substances, can interfere with thyroid function, but many of these were in neonates and adolescents.  However, the physician reported he could not find any specific articles that mentioned true and positive associations between PCB exposure specifically causing thyroid/Graves' disease, was unsuccessful at obtaining specific answers from specialists on Medscape, and other specialists he contacted did not recall noting that PCB exposure specifically causes thyroid/Graves' disease.  The physician summarized that based on a review of the current medical literature, he could not find a positive association between thyroid/Graves' disease and PCB exposure.  He also wondered whether the likelihood of the Veteran developing thyroid disease was due to natural progression of disease with age.

In an undated letter to the Veteran from her treating VA nurse practitioner (NP), which was received by VA in April 2012, the NP indicated she had reviewed the information the Veteran provided to her on PCB exposure and diabetes, thyroid function and neonatal/fetal injuries, and Online Up To Date information.  The NP believed the dates of the Veteran's services at Fort McClellan, Fort Dix, and Aberdeen Proving Grounds would have given her "presumptive exposure to PCBs."  The NP stated, however, that she was "unable to find documentation in medical literature that shows a direct correlation to Graves' disease or diabetes and PCB exposure."

In a July 2012 addendum report, the VA physician who provided the February 2012 opinion opined it was less likely [than not] that any PCB exposure caused or contributed to the Veteran's diabetes, left oophorectomy, breast biopsies, or irregular menopause.  In support of his conclusion, the reviewing physician explained that he conducted a search of medical articles concerning PCB exposures and the Veteran's claimed issues; however, the articles did not state or show specific causation.  Rather, in most cases, the articles indicated that further investigations were suggested.  As a result, based on the current literature overall, PCB exposure appeared less likely the exact causation of the Veteran's claimed disabilities.  The physician acknowledged that to completely eliminate PCB exposure as an offending substance could not be determined because many questions remained unknown.  

The physician also noted the Veteran's family history of breast cancer and explained that strong family history of disease and the natural progression of disease with age can certainly cause breast cancer, dermoid cyst with ovary removal, fibrocystic breast disease, irregular menses, and diabetes.  The physician added that these are all likely to occur in the Veteran's age group, along with family history and other risk factors.

In December 2013, the AOJ obtained another VA medical opinion to consider and address an article published by Fox River Watch and titled "Thyroid Function, PCBs, and Brain Damage" that the Veteran submitted at the June 2013 hearing.  The examiner reviewed the claims file and noted the Veteran was diagnosed with Graves' disease, but there were no records of any thyroid cancer.  Regarding the article from "foxriverwatch.com," the examiner indicated that this was "not a medical literature approved website/documents."  Accordingly, the examiner reviewed other evidence, including articles and information published at epa.gov, cdc.gov, Medscape.com, and mayoclinic.com.  Among the reported findings, chronic, long-term, inhalation exposure to some PCBs by humans had been reported to result in "respiratory tract symptoms, gastrointestinal effects, mild liver effects, and effects on the skin and eyes such as chloracne, skin rashes, and eye irritation."

The reviewing examiner explained that the best source regarding the issue, was a study entitled "Polychlorinated Biphenyls (PCB) and Thyroid Status in Humans: A Review" by Lars Hagmar, which reviewed available epidemiologic studies.  The author's overall impression was a "lack of consistency between studies of reported correlations, neither are there any obvious interstudy dose-response associations.  Thus, it cannot presently be concluded that PCB exposure has been convincingly shown to affect thyroid hormone homeostasis in humans.  On the other hand, available data do not exclude such associations."  Based on the foregoing, the VA reviewing examiner concluded that the "overall data is inconclusive at this time regarding PCBs and human thyroid issues."  Therefore, the examiner opined it could only be speculated at best as to whether the Veteran's thyroid disorder was incurred in or caused by her PCB exposure in service.

In undated correspondence received by VA in June 2014, the Veteran's private family physician, R. Jirovec, M.D., indicated he had been asked to give his medical opinion as to the Veteran's "health conditions and connections to military service."  Dr. Jirovec indicated he had reviewed the Veteran's military records and "significant documentation immediately thereafter to the present time," and the Veteran had shared her most recent information from VA concerning her disabilities.  Dr. Jirovec noted that it was "very difficult to conclusively state causation between environmental exposures and singular health issues."  However, he believed that there was "at least as likely as not a clear connection between [the Veteran's] time in military service, including at Fort McClellan, Aberdeen and Ft. Dix, and her current issues."

In support of his conclusion, Dr. Jirovec noted that the Veteran was presumed to be in sound condition upon induction; and there was "extensive public knowledge, documented health concerns concerning the bases [where the Veteran was stationed], and a multitude of medical treatises evidencing the health consequences of the environmental exposures associated with those bases."  He also cited HR 411   
(the House Bill to establish a registry of certain veterans who were stationed at Fort McClellan).  Dr. Jirovec further reasoned that the "documented medical chronology of onset..., progression, and current status are all absolutely consistent with an association to time [sic] in military service."  Finally, Dr. Jirovec stated that the Veteran had "no other contraindicated events, exposures, or family history consistent with the progression of health issues and her current condition," and her "health issues are so inextricably interwoven and connected to her time in the military with her current condition as to preclude any other conceivable perspective."

In January 2015 correspondence, Dr. Jirovec indicated he was clarifying his earlier letter.  First, he noted the Veteran had been diagnosed with diabetes mellitus and that the "chemical VA has 'presumptively' connected to [type II diabetes mellitus] and Vietnam, was documented and present at the bases where [the Veteran] served during that time.  The onset of [type II diabetes mellitus] is consistent with these exposures."  Second, Dr. Jirovec listed the Veteran's other diagnosed disorders, including hyperthyroidism, chronic dry eyes disease, sleep apnea, loss of ovary, alopecia areata, and benign gynecological neoplasms.  Then, Dr. Jirovec opined that the Veteran's "health issues" were a "consequence of her time in military service" and reissued the rationale previously provided.

In February 2015, the AOJ obtained another VA medical opinion addressing the service connection issues remaining on appeal.  The VA physician reviewed the claims file and opined it was less likely than not that the Veteran's loss of left ovary had its onset during service because medical records showed the onset of a left ovary disorder many years after leaving active duty.  The physician also opined it was less likely than not that the Veteran's loss of left ovary, eye disorder, hair loss, sleep disorder, breast biopsies with scars, diabetes, thyroid disease, psychiatric disability, or irregular menopause are the result of exposure to PCBs, herbicides, and/or asbestos during active service.

The reviewing VA physician stated he was "very sympathetic to the Veteran's concern that PCB exposure may have adverse health impact [sic], but in providing this opinion must emphasize findings of hard evidence in the medical literature."  The physician explained that "[w]hile there are a variety of health concerns associated with PCB exposure, the literature does not demonstrate that PCBs are 'as likely as not' cause for the Veteran's claimed conditions."  Instead, the "current medical literature supports a conclusion that PCBs are a 'possible' cause or contributing factor for disorders such as diabetes and obesity and thyroid disease and even cancer."  The physician emphasized, however, that further study is needed to delineate the actual risk and role of PCBs in disease.

Although the reviewing physician "searched for a link indicating that in this particular case these conditions were as likely as not caused by PCBs and did not find this," he did explain that "[a]ll of these issues (loss of left ovary, eye disorder, hair loss, sleep disorder, breast biopsies with scars, diabetes, thyroid disease, psychiatric disability, and irregular menopause) are routine medical conditions which are often seen in the general population."

Considering the medical and lay evidence of record, the Board finds that service connection is not warranted for any of the claimed disabilities on the basis of the Veteran's conceded exposure to PCBs during military service.

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  As in this case, the Veteran is not competent to state that her exposure to PCBs during military service caused any of her claimed disabilities on appeal as such requires some degree of medical expertise; she has not demonstrated that she has medical training or experience sufficient to render her opinions competent.

Several medical opinions address the question of whether the Veteran's disabilities on appeal were caused by or otherwise related to her PCB exposure during military service.  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Finally, the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board affords little probative value to the June 2014 and January 2015 opinions of Dr. Jirovec.  Here, his opinions that the Veteran's "health issues" or "current issues" are clearly connected to her "environmental exposures" during her service at Fort McClellan, Fort Dix, and Aberdeen Proving Ground lack sufficient detail to be persuasive.  For example, even when Dr. Jirovec lists most of the Veteran's claimed disabilities in the latter opinion, he fails to specify which claimed exposures (PCBs, asbestos, or Agent Orange) are related to each particular disability with the exception of diabetes mellitus. 

In the case of diabetes mellitus, Dr. Jirovec suggests that Agent Orange was "documented and present at the bases" where the Veteran served and the "onset of [her] [diabetes] symptomatology is consistent with these exposures."  However, as noted above, tactical herbicides such as Agent Orange were not tested, disposed of, or stored at Fort McClellan, Fort Dix, or Fort Harrison, and the Veteran has not claimed that she was exposed to Agent Orange at Aberdeen Proving Ground, when it was tested there along the shoreline of Poole's Island during the week of July 14, 1969, more than four years prior to her arrival.  Accordingly, Dr. Jirovec's opinion regarding diabetes mellitus being connected to the Veteran's service is unsupported and contradicted by the evidence of record.

The Board also finds the remainder of Dr. Jirovec's rationale is insufficient to support the conclusion that the Veteran's claimed disabilities are related to her military exposure to PCBs.  While Dr. Jirovec accurately observes that the Veteran was presumed sound at entrance examination, that there is documentation of environmental contamination at the bases where the Veteran served, and that medical treatise evidence discusses the health consequences of environmental exposures associated with those bases, he did not offer an analysis or summarize the findings of that evidence and did not describe how the findings relate to the Veteran's claimed disabilities.  

Similarly, Dr. Jirovec's assertion that the Veteran has had no other events, exposures, or family history consistent with the progression of her current health issues is inaccurate.  For example, VA treatment records reflect that the Veteran disclosed a family history of type II diabetes mellitus and breast cancer.  Moreover, at the time the Veteran was placed on a diabetic diet for elevated glucose in June 1997, she weighed 217.5 pounds or 76 pounds more than she weighed on separation examination in April 1974.  In addition, as explained by the February and July 2012 VA reviewing physician, many of the Veteran's claimed disabilities are associated with natural disease progression with age.  In other words, contrary to Dr. Jirovec's assertion that there are no conceivable explanations for the Veteran's current disabilities than her "time in the military," the evidence of record does reflect the possibility of causes other than harmful environmental exposures.  

Regarding the opinions from the February and July 2012 reviewing VA physician, the April 2012 treating VA nurse practitioner, and the December 2013 and February 2015 reviewing VA examiners, the Board notes that each came to the same conclusion with respect to the effects of PCB exposure according to current medical literature: that a positive or definitive association has not been established between PCB exposure and thyroid disease, diabetes, irregular menopause, ovarian cysts, fibrocystic breast disease or benign breast masses, eye disorders, psychiatric disorders, hair loss, or sleep apnea.  In turn, each concluded that service connection for the claimed disabilities was not warranted.  

The Board finds the opinions of the February and July 2012, December 2013, and February 2015 VA reviewing examiners particularly persuasive because each was based on a review of the claims file and explained in detail why the Veteran's claimed disabilities could not be attributed to her military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In this regard, these VA reviewing examiners acknowledged the Veteran's military exposure to PCBs, cited medical literature and professional sources accepted among the medical community, discussed the findings of current medical research regarding the effects of PCB exposure in humans, and explained that the current studies are inconclusive and that further research is required to establish a positive association between exposure to PCBs and the Veteran's claimed disabilities, particularly thyroid disease and diabetes.  In addition, the February 2015 VA physician opined that the Veteran's left ovary disorder did not likely have its onset in service because it appeared to have had its onset many years after separation from service according to medical evidence of record.  This opinion is consistent with the evidence of record.

The Board acknowledges that the February 2015 reviewing VA physician also opined that the Veteran's claimed disabilities were not due to exposure to asbestos or Agent Orange, but the rationale for the opinion only addressed her military exposure to PCBs.  However, as the Board has made a factual finding that the Veteran does not have an asbestos-related disease and is not shown to have been exposed to asbestos or Agent Orange during her military service, the Board finds the February 2015 VA medical opinion sufficient to decide the claims.

Finally, although the Veteran does not contend that any of her claimed disabilities were incurred in service or manifested within a year of separation from service, the Board will still consider the evidence of record in this regard, in addition to considering whether service connection is warranted for any of the claimed disabilities on a secondary basis.  Because service connection could be warranted for disabilities on the basis of a continuity of symptomatology since separation from military service, the below discussion generally addresses her claimed disabilities chronologically, in the order that each initially manifested and/or was diagnosed. 

The Veteran's service treatment records service treatment records are silent for complaints or findings suggestive of thyroid problems, including Graves' disease; diabetes; ovary, breast, or menstrual or menopause problems; hair loss; a chronic eye or vision disorder; or psychiatric or sleep problems.  A March 1974 treatment record lists a history of "eye strain typist" and indicated the Veteran had worn glasses but was told they were not needed five years earlier.  Following an examination, she received a prescription for corrective lenses.  A March 1974 lab report documented a positive pregnancy test.  In an April 1974 separation report of medical history, the Veteran denied having ever been treated for a female disorder or having a change in menstrual pattern.  She also denied currently or ever having thyroid trouble; palpitation or pounding heart; recent loss of weight; frequent urination; foot trouble; skin diseases; eye trouble; neuritis; a tumor, growth, cyst, or cancer; frequent trouble sleeping; depression or excessive worry; or nervous trouble of any sort.  She indicated that she currently wore glasses or contacts. 

An April 1974 separation examination report indicates that the Veteran waived a pelvic examination because she was approximately six weeks pregnant, but also indicates that pelvic evaluation was normal.  Urinalysis was reported as negative.  It is unclear whether the Veteran was otherwise physically examined because the "normal" and "abnormal" boxes for the remaining body parts and systems on the report were left blank.

The Veteran reports that she had her left ovary removed in 1983 after being diagnosed with a benign dermoid cyst/teratoma, and contemporaneous post-service private treatment records confirm those reports.  

An October 1986 VA discharge summary documents that thyroid studies in August 1985 revealed increased T3 and that she was started on Inderal three weeks earlier after additional thyroid studies.  Examination findings included exophthalmus with lid lag, more marked on the right.  The discharge diagnosis was exophthalmic hyperthyroidism.  The discharge plan included treatment of thyrotoxicosis.  Subsequent treatment records reflect ongoing treatment with thyroid medications for Graves' disease.

In August 1985, the Veteran presented for VA treatment with complaints of a pounding heart.  She admitted she was under stress with three part-time jobs and two children.  She was observed to be under acute distress with stress-related physiological findings.  The diagnosis was stress tachycardia.  During her hospitalization in September and October 1986 for exophthalmic hyperthyroidism, she endorsed experiencing wide mood swings.  During several VA clinic visits in 1990, she reported feeling anxious or stressed due to personal and job-related problems.  In October 1990, her complaints included being under stress. The diagnosis was hyperventilation experience/palpitations and Inderal (Propanolol) was prescribed.  After similar complaints in January and April 1991, she was diagnosed with anxiety and possible panic attacks.  Subsequent VA treatment records reflect the Veteran's reports of having occasional panic attacks and use of Inderal as needed.

In January 2000, the Veteran reported experiencing more frequent panic attacks and her prescription for Propranolol to take as needed was renewed.  During VA primary care in August 2005, she reported that her sister had recently died of lung cancer.  The examiner noted she appeared mildly depressed.  Private treatment records dated in January 2007 reflect that the Veteran was taking Klonopin (Clonazepam) as needed for anxiety.

In written statements in support of her claim, the Veteran asserted that her panic attacks began with the onset of her thyroid problems (December 2010 statement) and that she experienced mental trauma related to her hair loss (March 2011 statement).  However, she also testified at both hearings that her anxiety and depression began after her first child was born at six months and died shortly thereafter and when she lost twins in 1975 during her second pregnancy.

During a March 2011 VA psychology consultation, the Veteran reported experiencing panic attacks and depression associated with her husband's life-threatening illness, but initially started having panic attacks in 1987 after being diagnosed with thyroid disease.  The diagnosis was adjustment disorder and panic disorder without agoraphobia.

VA treatment records document that the Veteran was diagnosed with fibrocystic breast disease in June 1987 and that she reported a family history of breast cancer, including the death of her mother due to breast cancer.  Thereafter, the Veteran had regular, routine screening mammograms.  The impression of a December 2000 mammogram was developing nodule right breast and developing density left breast.  In January 2001, she underwent bilateral breast biopsies and surgical excision of a benign right apocrine cyst and papillomatosis.  The final pathology report in February 2001 identified proliferative fibrocystic change, some microcalcifications, but no atypia or malignancy identified bilaterally.  Subsequent screening mammograms reported no evidence of malignancy.   

VA treatment records reflect that the Veteran was placed on a diabetic diet in November 1997 and monitored for elevated glucose.  In April 1999, she was diagnosed with non-insulin dependent diabetes mellitus - diet controlled.  An October 1999 treatment record indicated that she had poor diabetes control and Metformin was initiated.

Following a December 1999 VA diabetic eye examination, the diagnosis was diabetes mellitus without diabetic retinopathy; presbyopia (blurred vision); myopia (nearsightedness).  Private treatment records reflect the Veteran's reports in 2004 that she wore glasses only for reading.  A December 2006 VA eye clinic note and subsequent VA records describe minimal lid retraction associated with Graves' disease (thyroid eye disease).  The impression of a private eye examination by Dr. Thurber in December 2011 was chalazion, papilloma, and embedded lash, each affecting the left lower lid; no diabetic retinopathy; and dry eyes/blepharitis.  Following a February 2015 VA eye examination, the diagnosis was diabetic retinopathy; presbyopia; Graves' disease with no lid retraction; chalazion and papilloma removed by Dr. Thurber; dry eye syndrome; ocular migraine; and posterior vitreous detachment [left eye]. 

VA and private treatment records reflect the Veteran's reports that she was concerned about increasing hair loss.  A December 2000 private treatment record from B. Taylor, M.D., documents Dr. Taylor's impression that the Veteran did not appear to have alopecia because she had body hair elsewhere.  The Veteran presented to a VA dermatology clinic in January 2001 reporting hair loss.  The diagnosis was hair loss - androgenetic alopecia.  During a September 2005 VA dermatology consultation, the Veteran complained of thinning hair from the crown and reported a positive family history of hair thinning, stating that she had it "worse than her relatives."  The diagnosis was pattern alopecia.  In an August 2010 letter, the Veteran's VA nurse practitioner advised her to reduce her thyroid medications, adding that it may help her hair thinning.

Regarding the service connection claim for irregular periods, VA treatment records described the Veteran as premenopausal in July 1995, and private treatment records from Dr. Taylor documented irregular periods beginning in 1996.  Private treatment records dated in 2004 identified the Veteran as being postmenopausal on hormone replacement therapy.  During December 2006 treatment with Dr. Taylor, the Veteran reported bleeding in November.  Dr. Taylor recommended an endometrial biopsy and ultrasound for further evaluation.  The endometrial biopsy study was reported as negative with no evidence of any cancer, and the ultrasound results were reported as essentially normal endometrial lining.  An April 2009 VA telephone note documents the Veteran's complaint of spotting.  The impression of a transabdominal and endovaginal pelvic ultrasound was normal appearance of the uterus and endometrial stripe.  In May 2009, the Veteran again reported postmenopausal bleeding.  In June 2009, an endometrial biopsy was reported as negative.  An October 2009 follow-up pelvic ultrasound was reported as normal.      

Finally, the medical evidence of record reflects that the Veteran was diagnosed with mild obstructive sleep apnea following a sleep study in August 2012.  Prior to the diagnosis, she had intermittent complains of sleep trouble associated with hip pain in August 2003 and with menopause symptoms and knee pain in October 2007.  During private treatment in April and November 2004, November 2009, and November 2010, she denied a history of drowsiness, fatigue, or problems with sleep or energy.  In June 2013, she testified that she believed her sleep apnea could be related to her diabetes and Graves' disease.

Considering the medical and lay evidence of record, the Board finds that none of the claimed disabilities on appeal was incurred in or manifested during military service.

While the Veteran did receive corrective lenses during service and was diagnosed with presbyopia and myopia, refractive error of the eye is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Error of refraction or refractive error is defined as "deviation from optimal focusing of light (emmetropia) by the lens of the eye onto the retina, such as myopia, hyperopia, astigmatism, or anisometropia.  Dorland's Illustrated Medical Dictionary Online (32nd Ed. 2012).  In addition, presbyopia is defined as "hyperopia and impairment of vision due to advancing years or to old age....."  Id.  The Veteran has also been treated for thyroid eye disease with minimal lid retraction, blepharitis or dry eyes, and diabetic retinopathy.  There is no showing of any chronic acquired eye disability in service or that any acquired eye disability is otherwise related to service or a service-connected disability.  Therefore, service connection is not warranted for any of the Veteran's eye disorders on a direct basis because an eye disorder other than a refractive error of the eye was not manifested during service, and other eye disorders were diagnosed many years after service and/or are attributable to non service-connected disabilities such as Graves' disease and diabetes mellitus.

The Board also observes that the evidence of record does not reflect any diagnosis of psychosis; neither her left ovarian cyst nor any of her breast masses were shown to be malignant; and her diabetes mellitus was not shown until 1999, or 25 years after separation from service.  Therefore, service connection is not warranted for a psychosis, left ovarian cyst status post oophorectomy, fibrocystic breast disease status post biopsies with scars, or diabetes mellitus under the provisions of 38 C.F.R. § 3.309(a) pertinent to certain chronic diseases.

The Board also notes that the medical and lay evidence of record does not demonstrate a continuity of symptomatology since military service until the present time for any of the disabilities on appeal.  Rather, each disability first manifested between 9 years (left ovarian cyst) and 38 years (obstructive sleep apnea) after separation from military service.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based on the foregoing facts, service connection is not warranted for any of the claimed disabilities on the basis of any continuity of symptomatology.

Finally, the Veteran contends that many of her claimed disabilities are secondary to her diagnosed Graves' disease, type II diabetes mellitus, and/or psychiatric disorders.  However, because service connection for these underlying disabilities is herein denied, service connection for the remaining disabilities on appeal is not warranted on a secondary basis.  In addition, although service connection has been established for chronic fatigue syndrome and left foot and ankle disabilities, the Veteran has not asserted that any of the claimed disabilities on appeal is related to any of her service-connected disabilities, and the evidence of record does not suggest that any of the claimed disabilities on appeal was caused or aggravated by any of those disabilities.

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection on any basis for thyroid disease, type II diabetes mellitus, irregular menopause, left ovary disorder status post oophorectomy, fibrocystic breast disease status post biopsies with scars, eye disorders, psychiatric disorders, hair loss, or a sleep disorder including sleep apnea.  It follows that the benefit-of-the-doubt doctrine is not applicable in this appeal, and therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

III. Special monthly compensation

The Veteran seeks special monthly compensation for loss of her left ovary, which she believes is due to her exposure to PCBs during military service.  Special monthly compensation is warranted if a veteran has suffered either the anatomical loss or the loss of use of one or more creative organs as the result of service-connected disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The Board has found that service connection for a benign ovarian cyst, status post left oophorectomy is not warranted on any basis.  Therefore, special monthly compensation for anatomical loss of the left ovary is not warranted and the claim is denied.
ORDER

Entitlement to service connection for a thyroid disorder/Graves' disease is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for irregular menopause is denied.

Entitlement to service connection for a benign left ovary cyst, status post left oophorectomy is denied.

Entitlement to service connection for bilateral, benign breast masses or fibrocystic breast disease, status post biopsies with scars, is denied.

Entitlement to service connection for an eye disorder, including decreased vision, is denied.

Entitlement to service connection for an acquired psychiatric disorder, including major depression, anxiety disorder, and panic disorder, is denied.

Entitlement to service connection for hair loss is denied.

Entitlement to service connection for a sleep disorder, including sleep apnea, is denied.

Entitlement to special monthly compensation based on anatomical loss of the left ovary is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


